 1                                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   ITN FLIX, LLC et al.,                       Case No. 2:14-cv-08797-ODW (AGRx)
12                     Plaintiffs,
13       v.                                      JUDGMENT
     GLORIA HINOJOSA, et al.,
14
                       Defendants.
15
16         Plaintiffs ITN Flix, LLC and Gil Medina brought this action against Defendants
17   Robert Rodriguez; Machete Kills, LLC; El Chingon, Inc.; Troublemaker Studios,
18   L.P.; and Quick Draw Productions, LLC (collectively, “Rodriguez Defendants”), and
19   Defendants Gloria Hinojosa; and Amstel, Eisenstadt, Frazier & Hinojosa Talent
20   Agency (collectively, “Hinojosa Defendants”). Rodriguez Defendants and Hinojosa
21   Defendants are collectively “Defendants.”
22         On August 6, 2019, the Court granted Defendants’ Motion To Dismiss and/or
23   Strike, and Motion To Dismiss. (ECF No. 135.) The Court also granted Rodriguez
24   Defendants’ Motion for Ruling on Defendants’ Anti-SLAPP Motion to Strike and
25   granted, in part, Rodriguez Defendants’ Motion to Strike. (ECF No. 136.) On March
26   2, 2020, the Court granted, in part, Rodriguez Defendants’ Motion for Attorneys’ Fees
27   and Costs, awarding $186,777.90 in attorneys’ fees and $1595.54 in costs. (ECF
28   No. 148.)
 1   It is therefore ORDERED, ADJUDGED, and DECREED as follows:
 2   1.   Plaintiffs shall recover nothing from Defendants;
 3   2.   This action is dismissed on the merits and with prejudice; and
 4   3.   Rodriguez Defendants shall recover from Plaintiffs the sum of
 5        $188,373.44.
 6
 7   IT IS SO ORDERED.
 8
 9   March 19, 2020
10
11                        ____________________________________
12                                 OTIS D. WRIGHT, II
                           UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        2
